Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER STATEMENT
This action is responsive to a supplemental amendment filed on 05/03/3031 further to applicant response filed on 01/27/2021. Of the claims 1, 4-6 and 8-10, 13-15 and 17-18 in the applicant response, the supplemental amendment further amended the claims 1, 5, 6, 10, 14, 15, and 18 as per telephone interview held with applicant on 05/03/3021 and interview summary of which is attached herewith.. Therefore, the claims 1, 4-6 and 8-10, 13-15 and 17-18 are pending.

Summary of this Office Action
Applicants' arguments filed on applicant response dated 01/27/2021 and the supplemental amendment dated 05/03/2021 has been fully considered, and are deemed to be persuasive.  Therefore, the claims 1, 4-6 and 8-10, 13-15 and 17-18 as presented are deemed to be allowable over the searched and cited prior art of record as described below: 	 

Reasons for Allowance
With regards to claim 1, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable order of combination of feature of: “obtain information indicating plural rules, a rule among the rules to specify a plurality of conditions including at least one first monetary threshold condition and at least one second condition to correspond to the at least one first monetary threshold condition, the at least one second condition including a parameter or a combination of parameters in a set of parameters; obtain information about a sequence of monetary amounts; transform the rules into operator data objects in the memory that define a logic common to the rules to control allocation of the sequence of monetary amounts to at least one category, the operator data objects forming a network of operator data objects, and distributing the sequence of monetary amounts from the distributor data object to the at least one account data object in the network of operator data objects, and accumulating, in the account data object the monetary amount, among the sequence of monetary amounts, according to the at least one category by an action of the action data object of the trigger data object changing the parameter or the combination of parameters in the set of parameters in response to the at least one first monetary threshold condition satisfied based on the monetary amount stored in the account data object; and indicate a result of allocation of the sequence of monetary amounts to the account data object according to the plural rules, based on the simulation“ in an apparatus for computer simulated monetary allocation using network of operator data objects.
The reasons for allowance for all the other independent are the same as set forth for claim 1 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The applicant's remarks filed in applicant response dated 01/27/2021, see pages 8-16; and the supplemental amendment dated 05/03/2021, see page 8, and has been fully considered. The order of combination elements is sufficient to ensure the claims as amended amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cited/searched prior arts, the notable prior art of Mendelsohn disclosed creation data object and associating one more rule and rules parameters and one or more attributes (see abstract, Fig. 2, paragraph [0051-0054]). The prior art of Sampson teaches plurality types data objects implicit with start time and end time which is accessed by application without having to manage it and executed by remote reference engine (see abstract, column 4, lines 52-62; column 9, lines 54-67 to column 10, lines 1-2). The prior art of Wirth disclosed simulation calculating financial consequences and allocating investment  among plurality of investment vehicles based time-varying individual need utilizing Monte Carlo simulation (see abstract, paragraph [0004-0010, 0039-0042]). The Non-Patent Literature of Rawls disclosed allocation of the claims 1, 4-6 and 8-10, 13-15 and 17-18 are deemed to be allowable over cited/updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        05/20/2021